          IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF MISSOURI
                    SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,    )
                             )
                  Plaintiff, )
                             )
vs.                          )                 Case No. 3:18-CR-05023-SRB-18
                             )
KILEY M. CARPENTER,          )
                             )
                  Defendant. )

                         UNOPPOSED MOTION
                  FOR CONTINUANCE OF TRIAL SETTING

        COMES NOW Defendant, Kiley M. Carpenter, by counsel Agi Prevendarcsik,

and hereby moves this Court pursuant to 18 U.S.C. § 3161 (h)(7)(A) and (B) that this

case be continued from its current trial setting on the Joint Criminal Jury Trial Docket

commencing December 2, 2019, and reset to the Joint Criminal Jury Trial Docket

commencing March 16, 2020. In support of this motion, the Defendant states:

        1. A three count Indictment was filed against Ms. Carpenter on March 26,

2019.

        2. This is the first Motion for Continuance.

        3. Undersigned counsel was appointed on October 17, 2019 and has not

received discovery at this time. Counsel was informed that discovery in this matter is

very extensive. Counsel needs additional time to review the discovery, conduct legal

research, conduct investigation, meet with the Defendant, and prepare for trial.
                                           1



         Case 3:18-cr-05023-SRB Document 273 Filed 10/21/19 Page 1 of 3
        4. This continuance is not sought for the purpose of undue delay, but is

sought in truth and fact that Ms. Carpenter may be afforded due process of law under

the Fifth Amendment to the United States Constitution and afforded effective

assistance of counsel under the Sixth Amendment to the United States Constitution.

In accordance with 18 U.S.C. § 3161(h)(7)(A) and (B)(I) and (IV), it is submitted that

the above-stated reasons for a continuance outweigh the best interests of the public

and Ms. Carpenter to a speedy trial which is required by 18 U.S.C. § 3161(c)(1). In

short, the procedural components that currently exist in this case necessitate a

continuance to avoid a miscarriage of justice and to make certain that Ms. Carpenter

has clear, meaningful, and effective access to counsel while preparing to resolve this

case.

        5. Under the provisions of 18 U.S.C. § 3161(h)(7)(A), the period of time until

the next criminal trial docket should be excluded in computing the period of time in

which a defendant should be brought to trial under the provisions of the Speedy Trial

Act.

        6. Undersigned counsel has conferred with Assistant United States Attorney

Josephine Stockard, who stated that given the basis for the request, she does not

oppose the requested continuance.

        WHEREFORE, Defendant, Carpenter, hereby moves that this case be

continued from its current trial setting on the Joint Criminal Jury Trial Docket

                                           2



         Case 3:18-cr-05023-SRB Document 273 Filed 10/21/19 Page 2 of 3
commencing December 2, 2019, and reset to the Joint Criminal Jury Trial Docket

commencing March 16, 2020.



                                  Respectfully submitted,



                                  /s/ Agi Prevendarcsik
                                  Agi Prevendarcsik, #58941
                                  P.O. Box 2042
                                  Joplin, Missouri 64803
                                  (417) 499-2115
                                  Agi.prevendarcsik@gmail.com
                                  Attorney for Defendant


October 21, 2019



                          CERTIFICATE OF SERVICE

       I hereby certify that on this 21st day of October, 2019, the foregoing document

was electronically filed with the Clerk of the Court using the CM/ECF system, which

sent e-mail notification of such filing to all CM/ECF participants in this case and a

copy was mailed, via the United States Postal Service, to all non-CM/ECF

participants.

                                        /s/Agi Prevendarcsik
                                        Agi Prevendarcsik



                                           3



        Case 3:18-cr-05023-SRB Document 273 Filed 10/21/19 Page 3 of 3
